189 F.2d 515
NEROv.UNITED STATES.
No. 11332.
United States Court of Appeals Sixth Circuit.
June 6, 1951.

Gabriel Glantz, Detroit, Mich., on brief, for appellant.
Edward T. Kane, Vincent Fordell, Detroit, Mich., on brief, for appellee.
Before HICKS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of violation of § 2593(a), 26 U.S.C. (unlawfully acquiring marijuana). On appeal from the judgment he contends that the court should have found as a matter of law that he had been illegally entrapped, and should have directed a verdict of not guilty.


2
This case is not analogous to Morei v. United States, 6 Cir., 127 F.2d 827, in which it was held that when the accused has never before committed such an offense as that charged against him and has been induced by the Government to commit the offense for the purpose of prosecution, the transaction constitutes an illegal entrapment invalidating the conviction.


3
Here it is shown by direct evidence of an eyewitness that the appellant had previously engaged in a course of similar criminal conduct. Cf. United States v. Becker, 2 Cir., 62 F.2d 1007. This fact justifies the effort of the agent to test the appellant. Weathers v. United States, 5 Cir., 126 F.2d 118; Cratty v. United States, 82 U.S.App.D.C. 236, 163 F.2d 844. Cf. Sorrells v. United States, 287 U.S. 435, 441, 442, 53 S. Ct. 210, 77 L. Ed. 413.


4
We think that the case was properly submitted to the jury; that the verdict was supported by sufficient evidence; and that no reversible error exists in the record.


5
Judgment affirmed.